ACCEPTED
                                                                                                05-15-00879
                                   05-15-00879-CV                                FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                       7/30/2015 4:53:48 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                                      CC-11-00258-C

MARC SAUTY and                                §               IN THE COUNTY  COURT
                                                                        RECEIVED IN
BENEDICTE SAUTY                               §                     5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
        Plaintiffs,                           §               AT LAW NUMBER      THREE
                                                                    7/30/2015 4:53:48 PM
v.                                            §
                                                                          LISA MATZ
LORRIE FRAZIN,                                §               DALLAS COUNTY,Clerk TEXAS
        Defendant.                            §


                    DEFENDANT’S NOTICE OF APPEAL

        1. LORRIE FRAZIN, defendant, desires to appeal from the final judgment

     signed by this court on June 22, 2015.

        2. Defendant appeals to the Fifth Court of Appeals.


                                              Respectfully submitted,




                                              /s/ Andrew C. Powell
                                              Andrew C. Powell
                                              Texas Bar No. 24079155
                                              5302A Beltline Rd.
                                              Dallas, Texas 75254
                                              Tel. 214-295-5058
                                              Fax 214-261-2232
                                              apowell@attorney-email.com

                                              ATTORNEY FOR DEFENDANT




                                              NOTICE OF APPEAL
                           CERTIFICATE OF SERVICE

By my signature, I certify that I faxed a copy of the above and foregoing document
to counsel of record for Plaintiffs as follows:

Name of recipient:             Lloyd Ward

Fax number of recipient:       (214) 736-1833

Address of recipient:          8111 LBJ Freeway, Suite 395
                               Dallas, Texas 75251

Date of service:               July 20, 2015




                                                ___________________________
                                                Andrew C. Powell




                                        NOTICE OF APPEAL